DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims are drawn to a "computer readable storage medium".   The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010.
The Examiner suggests that Applicant amend the claims as follows: " non-transitory computer-readable storage media".
Claims 16-20 are included in this rejection for the reasons set forth above and based on their dependence on claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8 and 15 recites “dynamically calculating one or more exponential weighted moving averages” which includes one EWMA. However claims 1, 8 and 15 also recites “as the EWMAs increase” which suggests multiple EWMAs.
It is unclear if claims 1,8, and 15 should recite “dynamically calculating one or more exponential weighted moving averages” or “dynamically calculating a plurality of exponential weighted moving averages”.
Examiner will interpret as “dynamically calculating a plurality of exponential weighted moving averages”.
Claim 2 recites “wherein dynamically calculating one or more EWMAs further comprises: calculating a plurality of EWMAs…”. For the reasons set forth above pertaining to claim 1, it is unclear if the claim should recite “wherein dynamically calculating one or more EWMAs further comprises: calculating a plurality of EWMAs…” or “wherein dynamically calculating a plurality of EWMAs further comprises: calculating a plurality of EWMAs…”
Examiner will interpret as “wherein dynamically calculating a plurality of EWMAs further comprises: calculating a plurality of EWMAs…”
Claims 2-7,9-14 and 16-20 is/are included in this rejection due to their dependence on claims 1,8 and 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,6-9,12,14-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Syed (US 20120091971). 

    PNG
    media_image1.png
    773
    912
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    710
    914
    media_image2.png
    Greyscale

Fig. 2-3 of Syed
As to claim 1,  Syed discloses a method (Fig. 2-6) comprising: 
sampling a power consumption parameter for a device throughout a time interval in which an increased load transient is observed (Fig. 4 where current flowing out of the battery (i.e  power consumption parameter) is detected by current sensor 20 and used to input into an EWMA filter. Abstract [0007] and [0019]-[0020][0029]);
 dynamically calculating one or more exponential weighted moving averages (EWMAs) based on the power consumption parameter responsive to each sampling of the power consumption parameter (Interpreted as “dynamically calculating a plurality of exponential weighted moving averages”. See 112b rejection above. Fig. 2 lines 62 and 64 are Rolling average RMS current (i.e. EWMA) over various time intervals ([0022]). The rolling average mean square current (EWMA) is calculated by providing current data at the input of an EWMA filter ([0029]) and can be calculated over various time windows ([0022]). Since the Rolling average RMS current is tracked over various time intervals, then the time integrated RMS current is dynamically calculated. 
increasing a maximum discharge rate of a battery to a discharge rate limit associated with a select maximum level of multiple predefined discharge rate levels (Fig. 3 Power limit thresholds 102-108 (i.e. multiple predefined discharge rate limits/levels) represents the power limit thresholds for various rolling average RMS current intervals (EWMA). Fig. 3 Threshold limit 102 is a maximum power limit threshold of multiple power limit thresholds. [0022]); and 
as the EWMAs increase following the increased load transient, incrementally decreasing the maximum discharge rate of the battery from the discharge rate limit of the select maximum level to one or more lower discharge rate limits associated with progressively lower levels of the multiple predefined discharge rate levels ([0037] ..when a threshold is first exceeded, the controller 22 begins to ramp down the discharging power (i.e. decreasing from a discharge rate limit maximum). If the rolling average RMS current continues (EWMA) to exceed the threshold as more time passes (i.e. as EWMA increases), the power will ramp down further until, in some cases, the discharging power is equal to zero (i.e. decreasing from a discharge rate limit maximum to multiple lower discharge rate limits). Therefore Syed teaches that the threshold for a 30 second EWMA is threshold limit 102 of Fig.3. If the EWMA continues to exceed the threshold limit 102, the power will ramp down further. See Fig. 3 above).
As to claim 8,  Syed discloses a system (Fig. 1 controller 22 and current sensor 20) comprising: 
a power controller (Fig. 1 controller 22) configured to: sample a power consumption parameter for a device throughout a time interval in which an increased load transient is observed (Fig. 4 where current flowing out of the battery (i.e  power consumption parameter) is detected by current sensor 20 and used to input into an EWMA filter. Abstract [0007] and [0019]-[0020][0029]. A controller 22 is used to monitor and control the current into and out of the battery pack 14 ); 
dynamically calculate one or more exponential weighted moving averages (EWMAs) based on the power consumption parameter responsive to each sampling of the power consumption parameter (Interpreted as “dynamically calculating a plurality of exponential weighted moving averages”. See 112b rejection above. Fig. 2 lines 62 and 64 are Rolling average RMS current (i.e. EWMA) over various time intervals ([0022]). The rolling average mean square current (EWMA) is calculated by providing current data at the input of an EWMA filter ([0029]) and can be calculated over various time windows ([0022]). Since the Rolling average RMS current is tracked over various time intervals, then the time integrated RMS current is dynamically calculated); 
increase a maximum discharge rate of a battery to a discharge rate limit associated with a select maximum level of multiple predefined discharge rate levels (Fig. 3 Power limit thresholds 102-108 (i.e. multiple predefined discharge rate limits/levels) represents the power limit thresholds for various rolling average RMS current (EWMA). Fig. 3 Threshold limit 102 is a maximum power limit threshold of multiple power limit threshold. [0022]); and 
as the EWMAs increase following the increased load transient, incrementally decrease the maximum discharge rate of the battery from the discharge rate limit of the select maximum level to one or more lower discharge rate limits associated with progressively lower levels of the multiple predefined discharge rate levels ([0037] ..when a threshold is first exceeded, the controller 22 begins to ramp down the discharging power (i.e. decreasing from a discharge rate limit maximum). If the rolling average RMS current continues to exceed the threshold as more time passes (i.e. as EWMA increases), the power will ramp down further until, in some cases, the discharging power is equal to zero (i.e. decreasing from a discharge rate limit maximum to multiple lower discharge rate limits. Therefore Syed teaches that the threshold for a 30 second EWMA is threshold limit 102 of Fig.3. If the EWMA continues to exceed the threshold limit 102, the power will ramp down further).
As to claim 9,  Syed discloses the system of claim 8, wherein the power controller is further configured to: update a plurality of EWMAs based on the sampled power consumption parameter throughout the time interval (The rolling average mean square current (EWMA) is calculated by providing current data at the input of an EWMA filter ([0029]) and can be calculated over various time windows ([0022]), each one of the plurality of EWMAs being associated with a different one of the multiple predefined discharge rate levels (Fig. 3 showing discharge rate limits/ levels 102-108. The threshold line 102 represents the threshold for the 30-second rolling average (EWMA), threshold line 104 represents the threshold for the 60 second rolling average RMS current, etc.. [0022],  and defining an exponential curve that rises to a corresponding one of multiple discharge rate limits in a different amount of time (The rolling average mean square current (EWMA) is calculated by providing current data at the input of an exponentially weighted moving average filter ([0029]). [0037] ..when a threshold is first exceeded, the controller 22 begins to ramp down the discharging power (i.e. decreasing from a discharge rate limit maximum). If the rolling average RMS current continues to exceed the threshold the power will ramp down further. As such the EWMA rises to the discharge rate limit).
As to claim 15,  Syed discloses a one or more computer-readable storage media storing computer-executable instructions for executing a computer process (control algorithm in an electronic processor, such as the controller 22) comprising: 
sampling a power consumption parameter for a device throughout a time interval in which an increased load transient is observed (Fig. 4 where current flowing out of the battery (i.e  power consumption parameter) is detected by current sensor 20. Abstract [0007] and [0019]-[0020]);
 dynamically calculating one or more exponential weighted moving averages (EWMAs) based on the power consumption parameter responsive to each sampling of the power consumption parameter (Interpreted as “dynamically calculating a plurality of exponential weighted moving averages”. See 112b rejection above. Fig. 2 lines 62 and 64 are Rolling average RMS current (i.e. EWMA) over various time intervals ([0022]). The rolling average mean square current (EWMA) is calculated by providing current data at the input of an EWMA filter ([0029]) and can be calculated over various time windows ([0022]). Since the Rolling average RMS current is tracked over various time intervals, then the time integrated RMS current is dynamically calculated). 
increasing a maximum discharge rate of a battery to a discharge rate limit associated with a select maximum level of multiple predefined discharge rate levels (Fig. 3 Power limit thresholds 102-108 (i.e. multiple predefined discharge rate limits/levels) represents the power limit thresholds for various rolling average RMS current (EWMA). Fig. 3 Threshold limit 102 is a maximum power limit threshold of multiple power limit threshold. [0022]); and 
as the EWMAs increase following the increased load transient, incrementally decreasing the maximum discharge rate of the battery from the discharge rate limit of the select maximum level to one or more lower discharge rate limits associated with progressively lower levels of the multiple predefined discharge rate levels ([0037] ..when a threshold is first exceeded, the controller 22 begins to ramp down the discharging power (i.e. decreasing from a discharge rate limit maximum). If the rolling average RMS current continues to exceed the threshold as more time passes (i.e. as EWMA increases), the power will ramp down further until, in some cases, the discharging power is equal to zero (i.e. decreasing from a discharge rate limit maximum to multiple lower discharge rate limits. Therefore Syed teaches that the threshold for a 30 second EWMA is threshold limit 102 of Fig.3. If the EWMA continues to exceed the threshold limit 102, the power will ramp down further).
As to claims 2 and 16,  Syed discloses the method of claim 1, and the one or more computer-readable storage media of claim 15 wherein dynamically calculating one or more EWMAs (interpreted as “wherein dynamically calculating a plurality of EWMAs further comprises: calculating a plurality of EWMAs…”) further comprises: calculating a plurality of EWMAs based on the sampled power consumption parameter (The rolling average mean square current (EWMA) is calculated by providing current data at the input of an EWMA filter ([0029]) and can be calculated over various time windows ([0022]), each one of the plurality of EWMAs being associated with a different one of the multiple predefined discharge rate levels and a different one of multiple discharge rate limits (Fig. 3 showing discharge rate limits/ levels 102-108. the threshold line 102 represents the threshold for the 30-second rolling average (EWMA), threshold line 104 represents the threshold for the 60 second rolling average RMS current, etc.. [0022], each of the EWMAs defining an exponential curve that rises to the corresponding discharge rate limit in a different amount of time (The rolling average mean square current (EWMA) is calculated by providing current data at the input of an exponentially weighted moving average filter ([0029]) [0037] ..when a threshold is first exceeded, the controller 22 begins to ramp down the discharging power (i.e. decreasing from a discharge rate limit maximum). If the rolling average RMS current continues to exceed the threshold the power will ramp down further. As such the EWMA rises to the discharge rate limit.
As to claims 6, 12, and 19 ,  Syed discloses the method of claim 2 and the system of claim 9, and the one or more computer-readable storage media of claim 16 wherein incrementally decreasing the discharge rate of the battery further comprises (Fig. 3 and [0037]): incrementally decreasing a discharge rate of the battery to cap a maximum time duration that the battery spends continuously discharging at each of the multiple discharge rate limits each defined in association with one of the multiple predefined discharge rate levels ([0023] the battery pack 14 can handle a high discharging power for a short period of time without sustaining damage, but power must be reduced somewhat if continued for an extended period of time).
As to claims 7 and 14 Syed discloses the method of claim 2 and the system of claim 8, wherein incrementally decreasing the discharge rate of the battery further comprises: decreasing a discharge rate of the battery responsive to determining that a select one of the plurality of EWMAs has reached the corresponding discharge rate limit of the multiple discharge rate limits ([0037] .. If the rolling average RMS current continues to exceed the threshold as more time passes, the power will ramp down further until, in some cases, the discharging power is equal to zero. As such Syed teaches if the 30 second rolling average RMS current exceeds its threshold limit 102 (fig. 3)  then discharge power ramp down further).
As to claims 13 and 20,  Syed discloses the system of claim 8 and the one or more computer-readable storage media of claim 16 wherein the computer process further comprises: determining that the EWMA for a particular one of the multiple predefined discharge rate levels has exceeded an associated discharge rate limit ([0037] ..when a threshold is first exceeded, the controller 22 begins to ramp down the discharging power (i.e. decreasing from a discharge rate limit maximum). If the rolling average RMS current continues to exceed the threshold as more time passes (i.e. as EWMA increases), the power will ramp down further); prohibiting the discharge rate of the battery from discharging at the associated discharge rate limit until the EWMA for the discharge rate level again drops below the associated discharge rate limit ([0037] ..when a threshold is first exceeded, the controller 22 begins to ramp down the discharging power (i.e. decreasing from a discharge rate limit maximum). If the rolling average RMS current continues to exceed the threshold as more time passes (i.e. as EWMA increases), the power will ramp down further until, in some cases, the discharging power is equal to zero).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed (US 20120091971) in view of Umapathy (US 20210109578).
As to claims 3,10 and 17 ,  Syed discloses the method of claim 2, the system of claim 9, and the one or more computer-readable storage media of claim 16 wherein each of the plurality of EWMAs is calculated (Rolling average RMS current (i.e. EWMA) over various time intervals ([0022]).
Syed does not disclose/teach based on a different averaging constant, the averaging constants being defined to ensure that the EWMAs associated with progressively higher discharge levels each reach associated discharge rate limits in progressively shorter time increments.
Umapathy teaches based on a different averaging constant, the averaging constants being defined to ensure that the EWMAs associated with progressively higher discharge levels each reach associated discharge rate limits in progressively shorter time increments. ([0017] Tau is an average constant used for power limit 1 (PL1) exponential weighted moving average (EWMA) power calculation. Tau is a timing variable that dictates how long a processor should stay in PL2 mode before hitting a PL1 mode).
It would have been obvious to a person of ordinary skill in the art to modify the plurality of EWMAs of Syed to be calculated based on a different averaging constant, the averaging constants being defined to ensure that the EWMAs associated with progressively higher discharge levels each reach associated discharge rate limits in progressively shorter time increments, in order to dictate how long the controller should stay in power limiting modes ([0017]).
As to claims 5, 11, and 18,  Syed in view of Umapathy discloses the method of claim 3, the system of claim 10, and the one or more computer-readable storage media of claim 17 wherein a length of time that the discharge rate is maintained at each of the multiple discharge rate limits is based on the averaging constant that is predefined with respect to each of the multiple predefined discharge rate levels ([0017] Tau is an average constant used for PL1 exponential weighted moving average (EWMA) power calculation. Tau is a timing variable that dictates how long a processor should stay in PL2 mode before hitting a PL1 mode).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed (US 20120091971).
As to claims 4,  Syed discloses the method of claim 1, wherein the power controller is further configured to and the method further comprising: determining that the EWMA for a particular one of the multiple predefined discharge rate levels has exceeded an associated discharge rate limit ([0037] ..when a threshold is first exceeded, the controller 22 begins to ramp down the discharging power (i.e. decreasing from a discharge rate limit maximum). If the rolling average RMS current continues to exceed the threshold as more time passes (i.e. as EWMA increases), the power will ramp down further).
Syed further teaches prohibit[ing] the battery from discharging at or above the associated discharge rate limit until the EWMA for the discharge rate level again drops below the associated discharge rate limit ([0037] ..when a threshold is first exceeded, the controller 22 begins to ramp down the discharging power (i.e. decreasing from a discharge rate limit maximum). If the rolling average RMS current continues to exceed the threshold as more time passes (i.e. as EWMA increases), the power will ramp down further until, in some cases, the discharging power is equal to zero).
Syed is not specifically clear that a flag is set to prohibit the battery from discharging at or above the associated discharge rate limit
However it is well known to one of ordinary skill in the art that controllers such as computing devices are programmed to issue flags as a signal in programming to let the program know that a certain condition has met. 
Therefore it would have been obvious to a person of ordinary skill in the art to modify the method of Syed to set a flag to prohibit the battery from discharging as described above as it is an old well-known method in programming used to determine the next step of a program.

Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Baraszu et al (US 20170282746)  is cited for having average RMS current calculated over each of the designated time windows, and again at logic block 58 for the discharge current. The controller 25 then compares the calculated averages to calibrated window-specific thresholds. 
Baumgartner et al (US 20190245368)  is cited for having maximum sustained power adjuster 526 can calculate the number of time steps required for the current value of the battery power signal to reach the maximum sustained discharge power. 
Cawthorne (US 20050077877)  is cited for having a method for limiting battery power includes providing an amp-hour threshold and monitoring amp-hour throughput of the battery. A moving average amp-hour throughput is determined. When the moving average amp-hour throughput exceeds said amp-hour threshold, a battery power limit as a function of the moving average amp-hour throughput is established.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859